Citation Nr: 0515363	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  05-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for a right knee 
medial meniscectomy with degenerative joint disease, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to an increased evaluation in excess of 20 percent for a 
right knee medial meniscectomy with degenerative joint 
disease.


REMAND

The veteran was initially scheduled to appear on June 20, 
2005, for hearing before the Board at the VA Central Office 
in Washington, D.C., pursuant to his request on his 
substantive appeal.  He was notified of the hearing date in 
correspondence dated May 6, 2005.  However, shortly 
afterwards, on May 19, 2005, the Board received 
correspondence from the veteran requesting that his June 2005 
Central Office hearing be cancelled and that he be 
rescheduled for a videoconference hearing with the Board at 
the RO.  The applicable regulation allows that requests for 
changes of dates for Board hearings conducted at VA Regional 
Offices may be made at any time up to two weeks prior to the 
scheduled date of the hearing.  See 38 C.F.R. § 20.704(c) 
(2004).  

The Board finds that the veteran has substantially complied 
with the regulation and therefore remands this case to the RO 
for the following development:

The RO must place the veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO, according to 
the date of his request for such a 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

